Citation Nr: 1633295	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder, with post-traumatic stress disorder (PTSD) features.  

2.  Entitlement to service connection for left foot retro calcaneal pain and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973 and from June 2008 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In April 2016, the Veteran underwent a Travel Board hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for a left foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, his major depressive disorder, with PTSD features more closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.




CONCLUSION OF LAW

The criteria for a rating of 70 percent for major depressive disorder with PTSD features have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Discussion

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA psychiatric examinations and counseling from 2010 to 2016; these examinations are adequate.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.

The Veteran contends that he is entitled to a higher initial rating than the currently assigned 30 percent disability rating for his psychiatric disorder.  See 38 C.F.R. § 4.130, DC 9411.  For the following reasons, the Board finds that the overall social and occupational impairment caused by the Veteran's psychiatric symptoms most nearly approximates impairment warranting a 70 percent rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, the RO rated the Veteran's disorder as 30 percent disabling.  His symptoms are rated pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the facts reveals the following:

In January 2010, the Veteran informed his psychologist that he suffered from interpersonal issues, anger, irritability with co-workers, difficulty sleeping, nightmares, and excessive daily alcohol use.  The examiner observed the Veteran's moderate depression and affect congruent with mood.  The Veteran indicated an interest in further PTSD education.

In March 2010, the Veteran's psychologist observed the Veteran's moderate depression and congruent affect with mood.  Although the Veteran reported continuing with his college classes, he stated he was struggling to manage the workload and falling behind.  The Veteran denied any suicidal or homicidal ideation.

In March 2010, the Veteran underwent a Compensation and Pension (C&P) examination.  The Veteran reported to the examiner that he demobilized in June 2009 and then returned to his job.  Since returning from service, he had missed work for approximately 30 days, although not all absences were due to PTSD symptoms.  The Veteran was married and lived with his wife; when not at work, the Veteran watched television, drank beer, and attended college classes.  The Veteran's relationship with his son had become distant.

The examiner determined the Veteran suffered from alcohol abuse or dependency which interfered with his mental health treatment and daily social functioning.  For psychological treatment, the Veteran received irregular treatment at the VA and a prescription for sertraline.

The Veteran reported irritability and insomnia, as well as dreams about the men in his unit in Iraq.  The Veteran was forced to avoid reminders of his service in Iraq and distanced himself emotionally from his son.

The examiner observed that the Veteran was appropriately groomed, alert, and oriented in all spheres, but unable to make eye contact throughout the interview.  The Veteran's hygiene was unremarkable, and he displayed appropriate behavior with a mildly dysphoric mood and mildly labile affect.  The Veteran did not suffer from suicidal or homicidal ideation or intent.  The Veteran's speech and thought processes were unimpaired with normal speech fluency, intonation, rhythm, volume, and linear thinking.  He denied hallucinations or delusions, and did not report occurrences of panic attacks, obsessions, or phobias.  Lastly, the Veteran's judgment and insight were logical.

The examiner determined the Veteran suffered from depression and anxiety, and diagnosed him with Depressive Disorder.

In June 2010, the Veteran informed his psychologist he continued to suffer from irritability, a low tolerance for frustration, social isolation, and increased alcohol use.  The examiner determined the Veteran's mood was depressed, and his affect was congruent to his mood.

In August 2011, the Veteran reported a verbal altercation with his supervisor that could have become physical.  He stated he was going to resume schooling and a second part-time job, although he did not have time for PTSD or depression treatment.  He stated he suffered from bad headaches, and distance from others, as he only worked and had no friends.

In December 2011, the Veteran's mood was mildly depressed and his affect was congruent to his mood.  The Veteran appeared disengaged in his treatment, and mentioned that his "drill" sessions with the National Guard had increased his symptoms and made him negative.  The Veteran spoke about his social isolation.

In May 2012, the Veteran visited the emergency room, as his anxiety and depression symptoms had increased, due to the upcoming three-year anniversary of his deployment.  He said he experienced chronic anxiety with frequent panic attacks.  He suffered from nightmares, flashbacks to his time in service, and depression.

Throughout the summer and fall of 2012, the Veteran continued to report increasing feelings of isolation, lack of social support, no communication with his son and wife, and feelings of guilt for not financially supporting his son and wife.  He frequently stated that he suffered from anger, irritability, and lack of control over his feelings.  Moreover, he said he frequently had to skip days of work due to his PTSD symptoms.

In December 2012 , the Veteran reported that his employer was pursuing disciplinary actions against him for harassment of a co-worker.  He stated he felt isolated and withdrawn over Thanksgiving, initiating his feelings of Iraq.  

Throughout January 2013, the Veteran actively participated in his PTSD group therapy session by sharing and providing feedback to other veterans.  He appeared suggestive to coping recommendations.  As for his son, the Veteran reported continuing disintegration of the relationship, and his son's refusal to talk to him.  The Veteran stated he felt guilty for not providing his ex-wife with more money, and his son disliked him for it.

In April 2013, the Veteran's Social Worker commented that the Veteran was ambivalent concerning his treatment but wanted to resume therapy.  He reported nightmares and intrusive thoughts of his Iraq deployment and an inability to regulate his emotions.  Throughout the interview, the Veteran was tangential and tearful.  He noted difficulties with his co-workers, as well as an estranged relationship with his son.

In August 2013, the Veteran underwent a mental health assessment at the VA.  The Veteran reported that he was seeking treatment for depression and PTSD, and struggling with a lack of motivation, an inability to meet his goals, and excess guarding in his relationships.  The examiner noted the Veteran appeared manic throughout the interview, veering from laughing to a morose appearance on the verge of tears.  The Veteran's hygiene was appropriate, and his affect with affable, sad, tearful, and withdrawn; throughout the interview, the Veteran was distracted and unable to stay on topic.  His thought process, insight, judgment and content appeared impaired, although the Veteran denied hallucinations and delusions.  

In September 2013, the Veteran underwent a C&P examination in which he was diagnosed with PTSD.  The examiner determined the Veteran's symptoms caused occupational and social impairment in the Veteran with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.

Concerning the Veteran's work activities, the Veteran reported working two jobs in order to keep his mind busy and prevent thoughts about his experience in Iraq.  He stated that the atmosphere at work was hostile, and he was short-fused towards his co-workers, causing him to frequently engage in verbal altercations with his co-workers.  Moreover, his work performance was diminished.

The examiner determined the Veteran re-experienced his military stressors with recurrent and distressing recollections of the event, intense psychological distress, and physiological reactivity.  Moreover, he persistently avoided stimuli associated with the trauma with efforts to avoid thoughts, feelings or conversations, efforts to avoid activities, places, or people, markedly diminished interest or participation in significant activities, and feeling of detachment or estrangement from others.  Lastly, the Veteran suffered from difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The examiner determined those symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Because of his PTSD, the Veteran suffered from a depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

Throughout the Veteran's PTSD treatments in the fall of 2014, he continually struggled with anger, angry outbursts, and mood swings, which left him in tears.

In August 2014, at an intake interview with a PTSD counselor, the Veteran stated he was seeking assistance with improved management of PTSD, psychiatric symptoms, and substance abuse.  He resided in his own condo, without his ex-wife or son.  He reported he was a workaholic and had little time for leisure activities.  The examiner determined there was no evidence of acute emotional distress or psychosis, and his mood was neutral with a consistent affect.

In September 2014, at a PTSD group therapy session, the Veteran shut down all communication and refused to share.  When a peer's comments angered the Veteran, the Veteran responded in such a way that the group leader asked the Veteran to leave.  The Veteran was asked to take a break from the program due to his escalating anger.

Throughout 2015, the Veteran exhibited symptoms of rapid mood swings, rambling speech, avoidance behaviors, excessive anger and irritability, excessive alcohol use, depression, anxiety, inappropriate behavior in group counseling sessions, 

In September 2015, a note indicates the Veteran's treating psychological counselors spoke with the Veteran about his outbursts at his group PTSD meetings.  At the meetings, the Veteran had a tendency to speak too loudly, get up, walk away, and make a disturbance.

In the April 2016 hearing, the Veteran explained that his relationships with his wife and son were purely ones of necessity, discussing issues such as health, finances, and work.  Throughout the day, the Veteran existed in isolation, as his co-workers, family, and friends avoided him.  In the evenings at home, the Veteran had to walk around his house in an attempt to minimize his anger and hypervigilance.

At work, the Veteran explained, he was suspended twice due to his anger.  Although he had not requested job modifications, he chose to work nights so as to minimize his interactions with co-workers and personnel.

In public areas, the Veteran normally sat by himself in the corner, with his back towards the wall, so he could observe all the comings and goings.

When considered in its totality, the Board finds that the lay and medical evidence paints a picture of a Veteran struggling with anger, temper outbursts, irritability, and feelings of withdrawing from people and relationships, and fear of crowds.  Accordingly, the Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  See 38 C.F.R. § 4.130.  Thus, the Veteran should be awarded a 70 percent rating for his psychiatric disorder.

A 100 percent rating is not warranted because the Veteran has not demonstrated total occupational and social impairment.  Although the Veteran's symptoms decreased his work efficiency, he maintained employment during the pendency of the appeal, and the Veteran has continued to maintain a few social relationships.  Moreover, the Veteran's treating records and statements demonstrate that the Veteran did not consistently suffer from gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although the Board recognizes that the Veteran has suffered from his psychiatric disorder, his symptoms do not justify a finding of total occupational and social impairment. 

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating, with deficiencies in most areas.  Although the Veteran has received different psychiatric diagnoses, there is no indication in the record that symptomatology can be separated out.  Thus, all psychiatric symptomatology shall be attributed to his service-connected psychiatric disorder.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows symptoms such as irritability, sleep impairment, and social isolation, which are all contemplated by the rating criteria.  In additional, occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 70 percent rating under DC 9440 for PTSD contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Given the record as a whole, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's PTSD for the entire period of appeal.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A 70 percent disability rating for major depressive disorder with PTSD features is granted, subject to the laws and regulations governing monetary benefits.


REMAND

The Veteran contends that he is entitled to service connection for left foot retrocalcaneal heel pain and plantar fasciitis.  For the following reasons, the Board finds a remand is necessary so the Veteran may undergo a C&P examination.

In the April 2016 hearing, the Veteran stated that he first experienced foot pain in service due to the boots he wore.  Due to his day-to-day service activities, he was unable to seek treatment for in service.  Upon returning to private life, the Veteran was diagnosed with plantar fasciitis, and he continues to seek treatment for his condition at the VA.  To date, the Veteran has not been provided with a C&P examination for his left foot condition.  Given the available evidence of record, a VA examination is necessary to determine if the Veteran's current foot condition is related to his time in service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's left foot plantar fasciitis.  The examiner should also determine whether it as likely as not (50 percent probability or greater) that the Veteran's left foot condition began in or is related to the Veteran's time in service.  

In making this determination, the examiner should consider the Veteran's statements concerning his boots in service, and left heel pain the Veteran experienced as he left service.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


